EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into effective
as of 23rd day of March, 2006, by and between Duckwall-ALCO Stores, Inc., a
Kansas corporation (the "Company"), and Michael S. Marcus, an individual.

W I T N E S S E T H:

WHEREAS, the Company desires to employ Michael S. Marcus as the Company's Vice
President – Finance & Treasurer (hereinafter the “Employee”) on the terms and
conditions set forth herein;

NOW, THEREFORE, the Company and the Employee, each intending to be legally
bound, hereby mutually covenant and agree as follows:

SECTION I.

DEFINITIONS

The following terms used in this Agreement shall have the meanings set forth
below:

"Earned Obligations" shall mean, as of the date of Termination of Employment,
the sum of (A) the Employee's aggregate Base Salary through such date to the
extent not theretofore paid, plus(B) all vacation pay, expense reimbursements
and other cash entitlements earned by the Employee hereunder as of such date to
the extent not theretofore paid.

"Base Salary" shall mean the amount set forth in Section 3(a).

"Board" shall mean the board of directors of the Company.

"Cause" shall mean (i) the Employee's material violation of any of Sections
2(c), 4(a),4(b) or 4(c) of this Agreement; (ii) the Employee engaging in conduct
which is fraudulent or illegal with respect to the Company or any of its
subsidiaries; (iii) the Employee’s gross negligence in the performance or
nonperformance of his duties or responsibilities hereunder; (iv) the Employee's
engagement in misconduct which is materially injurious or materially damaging to
the Company or any of its subsidiaries or the reputation of the Company or any
of its subsidiaries; (v) the Employee's conviction of, or plea of nolo
contendere to, a felony; (vi) failure to cooperate with regulatory or legal
proceedings; or (vii) material breach of Company policy.

"Competitor" shall have the meaning set forth in Section 4(b).

"Confidential Information" shall have the meaning set forth in Section 4(c).

"Change of Control" shall mean a change in control of a nature as set forth in
the Duckwall-ALCO Stores, Inc. Incentives Stock Option Plan of 2003, or as may
be amended ("ISO Plan").

"Disability" shall mean Employee's permanent disability or incapacity as
determined in accordance with the Company's disability insurance policy, if such
a policy is



 

1

 



 

 

then in effect, or if no such policy is then in effect, such permanent
disability or incapacity shall be determined by the Company in its good faith
judgment based upon inability to perform the essential functions of his
position, with reasonable accommodation by the Company, for a period in excess
of 180 days during any period of 365 calendar days.

"Good Reason" means assignment of the Employee to duties and responsibilities
that are substantially inconsistent with the scope of the duties and
responsibilities of Employee or the Company has a Change in Control.

"Person" shall mean an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, other
entity or governmental or other agency or political subdivision thereof.

"Term" shall mean the period beginning on the date of this Agreement and ending
as provided in Section 2(b).

"Termination of Employment" shall mean (i) the Employee's death or Disability,
(ii) termination by the Company of the Employee's employment for Cause or
without Cause, (iii) resignation by the Employee from the employ of the Company,
(iv) retirement of the Employee or (v) expiration of the Term.

SECTION II.

EMPLOYMENT AND TERM

(a) Employment. The Company hereby offers to employ the Employee as Employee of
the Company and each of its subsidiaries, and the Employee hereby accepts such
employment, for the Term.

(b) Term. The Term shall commence on February 1, 2006 and end on January 31,
2007 ("Original Term"). The Term shall automatically extend for successive one
year periods (each, a "Supplemental Term") following the expiration of the
Original Term unless either party delivers written notice to the other party no
later than 60 days preceding the end of the Original Term or any Supplemental
Term, as the case may be, of intent not to renew. See also Section V. No
Supplemental Term may start after the date of Termination of Employment.

(c) Duties. The Employee shall have all powers, duties and responsibilities
commensurate with his position as set forth in Section 2 hereof or as may be
assigned by the Company from time to time (provided any such powers, duties and
responsibilities assigned by the Company are commensurate with such position).
The Employee shall devote substantially all of his business time, attention and
energies to the performance of his duties hereunder. Notwithstanding the
foregoing, nothing in this Agreement shall restrict the Employee from managing
his personal investments, personal business affairs and other personal matters,
or serving on civic or charitable boards or committees, provided that none of
such activities interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company or its subsidiaries. The Employee shall not serve on the Board of
Directors or similar governing body of any for-profit Person without the consent
of the Company, which consents will not be unreasonably withheld. The Employee
shall report to the President of the Company.



 

2

 



 

 

SECTION III.

COMPENSATION AND BENEFITS

(a) Base Salary. For services performed by the Employee for the Company and its
subsidiaries pursuant to this Agreement, the Company shall pay the Employee an
initial Base Salary of One Hundred Twenty Thousand Dollars ($120,000.00) per
year, payable in accordance with the Company's regular payroll practices and
subject to annual review by the Company to consider increases.

 

(b) Bonus. The Company shall have a bonus plan for the Employee as follows: If
the Company has a Return on Equity ("ROE") as later defined of at least six
percent (6%) after the completion of fiscal year 2006, and such percentage
thereafter as set forth by the Company, Employee will receive a bonus of thirty
percent (30%) of his base pay, all paid within 30 days after determination. ROE
is defined for any completed fiscal year as (Earnings from continuing operation
before discontinued operations excluding cumulative change in accounting and
one-time termination benefits recognized in accordance with FAS 146) divided by
(stockholders' equity beginning of year plus stockholders' equity end of year
divided by two). The Company, at its sole discretion may pay, or not pay any
other bonus as it determines. Employee agrees to reimburse the Company and/or
have the Company offset any payments due to Employee to the extent that any
bonuses are paid on financial information which is later determined to be
materially overstated and results in any financial restatement, which would have
lessened the amount paid to Employee.

(c) Additional Benefits. The Employee shall be eligible for such fringe
benefits, if any, by way of insurance, hospitalization, vacations and bonus
programs normally provided to other members of the executive management of the
Company generally and such additional benefits as may be from time to time
agreed upon in writing between the Employee and the Company.

(d) Expenses. The Company shall reimburse the Employee for all ordinary and
necessary expenses incurred and paid by the Employee in the course of the
performance of the Employee's duties pursuant to this Agreement and consistent
with the Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company's
requirements with respect to the manner of approval and reporting of such
expenses.

SECTION IV.

COVENANTS

(a) Non-Interference. For a period ending on the second anniversary of the
Termination of Employment of the Employee, the Employee agrees to refrain from,
directly, indirectly or as an agent on behalf of or in conjunction with any
Person, (i) soliciting or encouraging any Employee of the Company or its
subsidiaries who is employed in an executive, managerial, administrative or
professional capacity or who possesses Confidential Information (as defined
below), to leave the employment of the Company or its subsidiaries or (ii)
soliciting any customer of the Company or any of its subsidiaries on behalf of
any Competitor.



 

3

 



 

 

(b) Noncompetition. For a period ending on the second anniversary of the
Termination of Employment of the Employee, the Employee will not, either
directly or indirectly, own,

manage, operate, join or control or participate (or serve as a consultant or in
a similar position) in the ownership, management operation or control of, any
business, entity, firm, partnership, corporation or other Person, whether,
private, governmental or quasi-governmental ("Competitor"), other than the
Company and its subsidiaries, which is engaged, directly or indirectly, in any
state where the Company has a retail establishment, including (i) the business
of the development, design, production, supply, sale or distribution of small
variety or discount retail stores or (ii) any other business engaged in or being
developed by the Company or its subsidiaries in which the Employee has played a
material role in the acquisition, development or management of such business;
provided, however, that the Employee will not be deemed to engage in any of the
businesses of any publicly traded corporation solely by reason of his ownership
of less than 2% of the outstanding stock of such Person or by serving as a
director on the board of directors of a customer or supplier of the Company at
the request of the Company.

(c) Nondisclosure of Confidential Information.

(l) Company Information. In the performance of his duties, the Employee has

previously had, and may be expected in the future to have, access to Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, methods, strategies,
services, customer lists, prospective customer lists, customer records,
telephone lists and all other information with respect to customers (including,
but not limited to, customers of the Company on whom he called or with whom he
became acquainted during the term of his employment), documents, notes, working
papers, records, systems, contracts, agreements, market data and related
information, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering information, hardware configuration
information, marketing plans, finances, pricing and credit documents and
policies, service development techniques or plans, business acquisition plans,
new personnel acquisition plans or other business information presently owned or
at any time hereafter developed by the Company or its subsidiaries, agents or
consultants or used presently or at any time hereafter in the course of the
business of the Company and its subsidiaries, that are not otherwise part of the
public domain (collectively, the "Company Information"). All such Company
Information is considered secret and has been and/or will be disclosed to the
Employee in confidence, and the Employee acknowledges that, as a consequence of
his employment and position with the Company and its subsidiaries, the Employee
will have access to and become acquainted with Company Information. Except in
the performance of his duties to the Company or its subsidiaries, the Employee
shall not, during the Term and at all times thereafter, directly or indirectly
for any reason whatsoever, disclose or use any such Company Information. All
records, files, drawings, documents, equipment and other tangible items,
wherever located, relating in any way to or containing Company Information,
which the Employee has prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain the Company's sole and exclusive
property and shall be included in the Company Information. Upon termination of
this Agreement, or whenever requested by the Company, the Employee shall
promptly deliver to the Company any and all of the Company Information and
copies thereof, not previously delivered to the Company or its subsidiaries,
that may be in the possession or under the control of the Employee. The
foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but only to the
extent, (i) expressly permitted or required pursuant to any other written



 

4

 



 

 

agreement between or among the Employee and the Company (and/or any of its
subsidiaries), (ii) such Company Information which has become publicly known and
made generally available through no wrongful act of the Employee or of others
who were under confidentiality obligations as to the item or items involved,
(iii) the Employee's general skills and education, and know-how of broad
application known to the Employee or independently developed by the Employee
prior to the Employee's employment by the Company or (iv) the Employee is
required to disclose Company Information by or to any court of competent
jurisdiction or any governmental or quasi-governmental agency, authority or
instrumentality of competent jurisdiction, provided, that the Employee shall,
prior to any such disclosure, immediately notify the Company of such requirement
and provided further, that the Company shall have the right, at its expense, to
object to such disclosures and to seek confidential treatment of any Company
Information to be so disclosed on such terms as it shall determine.

 

(2) Third Party Information. In the performance of his duties, the Employee has
previously had, and may be expected in the future to have, access to
confidential or proprietary information with respect to third parties which is
subject to a duty on the Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes (the "Third Party
Information"). Except in the performance of his duties to the Company or its
subsidiaries, the Employee shall not, during the Term and at all times
thereafter, directly or indirectly for any reason whatsoever, disclose or use
any such Third Party Information.

(d) Enforcement.  

(1) The Employee acknowledges that violation of any of the covenants and
agreements set forth in this Section IV would cause the Company or any of its
subsidiaries irreparable damage for which the Company or any of its subsidiaries
cannot be reasonably compensated in damages in an action at law, and therefore
in the event of any breach by the Employee of this Section IV, the Company or
its subsidiaries shall be entitled to make application to a court of competent
jurisdiction for equitable relief by way of injunction or otherwise (without
being required to post a bond). Employee agrees to pay all of the Company's
court costs and attorneys' fees incurred in enforcing its rights under this
Section IV and all other obligations of Employee under this Employment
Agreement. This provision shall not, however, be construed as a waiver of any of
the rights which the Company or its subsidiaries may have for damages under this
Agreement or otherwise, and all of the Company's and its subsidiaries' rights
and remedies shall be unrestricted. This Section IV shall survive termination of
this Agreement or Termination of Employment for any reason whatsoever.

(2) If any of the provisions of this Agreement shall otherwise contravene or be
invalid under the laws of any state or other jurisdiction where it is applicable
but for such contravention or invalidity, such contravention or invalidity shall
not invalidate all of the provisions of this Agreement, but rather the Agreement
shall be reformed and construed, insofar as the laws of that state or
jurisdiction are concerned, as not containing the provision or provisions, but
only to the extent that they are contravening or are invalid under the laws of
that state or jurisdiction, and the rights and obligations created hereby shall
be reformed and construed and enforced accordingly. In particular, if any of the
covenants or agreements set forth in Section IV, or any part thereof, is held to
be unenforceable because of the duration of such provision or the area covered
thereby, or otherwise, the parties hereby expressly agree that the court making
such determination shall have the power to reduce the duration and/or the



 

5

 



 

 

areas of such provision or otherwise limit any such provision, and, in its
reduced form, such provision shall then be enforceable. The parties intend that
each covenant set forth in this Section IV shall be deemed to be a series of
separate covenants, one for each and every county and political subdivision to
which it is applicable.

(3) The Employee understands that the provisions of this Section IV may limit
his ability to earn a livelihood in a business similar to the business of the
Company and its subsidiaries but nevertheless agrees and hereby acknowledges
that such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and its
subsidiaries and the consideration provided under this Agreement, including,
without limitation, any amounts or benefits provided hereunder, is sufficient to
compensate the Employee for the restrictions contained in this Section IV. In
consideration of the foregoing and in light of the Employee's education, skills
and abilities, the Employee agrees that he will not assert, and it should not be
considered, that any provisions of this Section IV prevented him from earning a
living or otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.

 

(4) Each of the covenants of this Section IV is given by the Employee as part of
the consideration for this Agreement and as an inducement to the Company to
enter into this Agreement and accept the obligations hereunder.

SECTION V.

TERMINATIONS

(a) Termination of Agreement. At the Termination of Employment, Sections 4(c),
4(d) and 5(c) will survive, and Sections 4(a) and 4(b) will survive only to the
extent set forth in this Section V.

(b) Procedures Applicable to Termination of Employment. The Employee may resign
upon notice to the Company. The Employee must, however, give at least thirty
(30) days advance notice of his resignation. The Company may notify the Employee
that his employment is terminated, with or without Cause, or for Disability and
in such case the date of Termination of Employment will be the date such notice
is given.

(c) Obligations of the Company and the Employee Upon Termination of Employment.

(1) Termination In the Event of Death or Disability.  

(A)      In the event of the Employee's death or Disability, the Company shall
pay to the Employee or the Employee's heirs, estate or legal representatives, as
the case may be, the following:

(i) all Earned Obligations in a lump sum within thirty (30) days after the date
of Termination of Employment; and

(ii) any benefits earned by the Employee as of the date of Termination of
Employment under all qualified and non qualified retirement, pension, profit
sharing and similar plans of the Company to such extent, in such manner and at
such time as are provided under the terms of such plans and arrangements.



 

6

 



 

 

(B)       In the event of Termination of Employment as a result of the
Employee's Disability, the Company shall keep in force existing health and
dental benefits for the Employee and his dependents for a period of twelve (12)
months from the date of Termination of Employment on the basis in effect at the
time of such Termination of Employment.

(C)      In the event of Termination of Employment as a result of the Employee's
Disability, the Employee agrees that the covenants made by the Employee set
forth in Sections 4(a) and 4(b) of this Agreement will remain in effect for the
period specified therein.

(2) Termination Without Cause. for Good Reason. or Company's Failure to Extend.

(A)       In the event that the Company terminates the Employee's employment
without Cause or the Employee terminates his employment for Good Reason (but
excluding Termination of Employment by reason of the Employee's death or
Disability), or the Company fails to extend in accordance with Section 2, the
Company shall pay to the Employee the following:

(iii) all Earned Obligations in a lump sum within thirty (30) days after the
date of Termination of Employment;

(iv) any benefits earned by the Employee as of the date of Termination of
Employment under all qualified and nonqualified retirement, pension, profit
sharing and similar plans of the Company to such extent, in such manner and at
such time as are provided under the terms of such plans and arrangements;

(v) the Company shall pay to the Employee, subject to applicable withholding,
one additional year of Base Salary paid in accordance with the Company's regular
payroll practices; and

(vi) the Company shall continue all benefits coverage of the Employee and his
dependents provided under the Company's benefit plans or policies (or under
other benefit plans or policies that provide substantially equivalent coverage)
for the unexpired portion of the Original Term and/or Supplemental Term.

(B)       If the Employee obtains other employment that would cause Employee to
violate Section 4(b) were it then in effect during the period the Company
remains obligated to compensate Employee as set forth in this Section 5, the
Employee shall promptly notify the Company thereof and of the aggregate gross
compensation payable to Employee in respect of such other employment, and the
Company shall have the right to deduct, dollar for dollar, from the amount
payable by the Company to Employee the gross aggregate amount of compensation
Employee receives from such other employment.

(C)       The Employee agrees that the covenants made by the Employee set forth
in Sections 4(a) and 4(b) of this Agreement will remain in effect for the period
specified therein.



 

7

 



 

 

(3) Other Terminations.

(A)

In the event of Termination of Employment for any other reason

(including a termination for Cause or resignation), the Company shall pay to the
Employee the following:

(vii)       all Earned Obligations in a lump sum within thirty (30) days after
the date of Termination of Employment; and

(viii) any benefits earned by the Employee as of the date of Termination of
Employment under all qualified and nonqualified retirement, pension, profit
sharing and similar plans of the Company to such extent, in such manner and at
such time as are provided under the terms of such plans and arrangements.

(B)      The Employee agrees that the covenants made by the Employee set forth
in Sections 4(a) and 4(b) of this Agreement will remain in effect for the
periods specified therein.

(4) Exclusivity. The amounts payable to the Employee pursuant to Sections 5(c),
as the case may be, shall be the Employee's sole remedy in the event of the
Termination of Employment of the Employee, and the Employee waives any and all
rights to pursue any other remedy at law or in equity; provided, however, that
this shall not constitute a waiver of any rights provided under any federal,
state or local laws or regulations relating to discrimination in employment and
provided, further, that nothing in this Section 5(c) or elsewhere in this
Agreement is intended to limit the Employee's rights under Company Plans or
applicable law which by their terms survive the applicable Termination of
Employment.

 

SECTION VI.

EMPLOYEE REPRESENTATIONS

 

(a) Employee represents that he is free to enter into this Agreement and that he
has no outstanding agreements which would prohibit him from the execution of
this Agreement and carrying out the responsibilities delegated herein.

SECTION VII.

MISCELLANEOUS

(a) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of the Employee and the successors and
assigns of the Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, consolidation, acquisition of
assets or stock, liquidation, or otherwise), by agreement in form and substance
reasonably satisfactory to the Employee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place. Regardless of whether such agreement is executed, this Agreement
shall be binding upon any successor of the Company in accordance with the
operation of law, and such successor shall be deemed to be the "Company" for
purposes of this Agreement.



 

8

 



 

 

(b) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class certified
mail, return receipt requested, postage prepaid, addressed as follows:

(1) if to the President or the Company, to:

Duckwall-ALCO Stores, Inc.

401 Cottage Street

Abilene, KS 67410

Attention:

Bruce C. Dale, President

(2) if to the Employee to:

 

Michael S. Marcus

Duckwall-Alco Stores, Inc.

401 Cottage Street

Abilene, KS 67410

Any such address may be changed by written notice sent to the other party at the
last recorded address of that party.

(c) Tax Withholding. The Company shall provide for the withholding of any taxes
required to be withheld under federal, state and local law (other than the
employer's portion of such taxes) with respect to any payment in cash and/or
other property made by or on behalf of the Company to or for the benefit of the
Employee under this Agreement or otherwise. The Company may, at its option: (i)
withhold such taxes from any cash payments owing from the Company to the
Employee or (ii) make other satisfactory arrangements with the Employee to
satisfy such withholding obligations.

(d) No Assignment; No Third-Party Beneficiaries. Except as otherwise expressly
provided in Section 6.1 herein, this Agreement is not assignable by any party,
and no payment to be made hereunder shall be subject to alienation, sale,
transfer, assignment, pledge, encumbrance or other charge. No person shall be,
or deemed to be, a third-party beneficiary of this Agreement.

(e) Execution in Counterparts. This Agreement may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on anyone counterpart.

(f) Governing Law: Jurisdiction: The validity of this Agreement and the
interpretation and performance of all its terms shall be governed by and
construed in accordance with the laws of the State of Kansas, without regard to
the choice of law rules thereof. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court sitting the
District of Kansas in the event any dispute that the parties fail to resolve
arises out of this Agreement, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (c) agrees that it shall not bring



 

9

 



 

 

any action relating to this Agreement in any court other than courts set forth
above. In any such proceeding, the parties agree to accept service of process by
mail at the addresses herein provided for notice.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not be construed as part of this Agreement or to limit or
otherwise affect the meaning hereof.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

 

DUCKWALL-ALCO STORES, INC.

 

 

 

 

 

By: /s/ Bruce C. Dale

 

Bruce C. Dale, President

 

 

 

 

 

/s/ Michael S. Marcus

 

Michael S. Marcus

 

 

 

10

 

 

 